Citation Nr: 0013166	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-17 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for pes planus with 
hammertoe deformities, status post left bunionectomy, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from November 1989 
to November 1993.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in Atlanta, Georgia (hereinafter RO).


FINDING OF FACT

Manifestations of the veteran's service-connected bilateral 
foot disorder include pain on motion of the 
metacarpophalangeal joint hallux; pain on the dorsal medial 
bump; collapsed arches upon weightbearing, with increased 
pronation, and decreased ankle jerk and dorsiflexion; 
resulting in minimally limit function.


CONCLUSION OF LAW

The criteria for an increased rating for pes planus with 
hammertoe deformities, status post left bunionectomy, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records and VA medical reports have 
been included in his file.  The Board notes that the veteran 
was scheduled for a VA examination in November 1998 with 
regard to his claim, but failed to appear.  See 38 C.F.R. 
§ 3.655 (1999).  Accordingly, the veteran has been adequately 
assisted in the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal mild, bilateral 
pes planus on his entrance examination dated in July 1988.  
Thereafter, x-rays in February 1993, revealed hallux valgus 
and bunions of both feet.  A clinical evaluation reported pes 
planus without symptoms.  Subsequent to service discharge, a 
VA examination conducted in April 1994, found bilateral 
fourth degree pes planus with hammertoe deformities.  X-rays 
of both feet revealed hallux valgus deformity.  

A VA outpatient treatment record dated in March 1996, 
reported palpable pulses, with no open lesions, but with dry, 
scaly, itchy skin.  The medial arch collapsed on 
weightbearing.  It was noted that the veteran wore orthotics.  
The assessment was bilateral collapsing pes planus, Gast/Sol 
equinus, and tinea pedis infection.  A military reserve 
physical profile dated in April 1996, stated no running or 
timed walk.  

A VA examination conducted in November 1996, reported 
complaints of increasing pain in both feet after running or 
walking long distances.  On examination, the veteran's 
posture revealed that he stood with the feet everted to the 
outside.  Limitation of supination and pronation was shown.  
Limitation of raising toes was also shown, with no objective 
evidence of pain.  The veteran was able to stand on his heels 
and toes.  There was "some" significant deformity noted, 
reported as hammertoe deformity, more on the left than the 
right.  There was significant deformity at the level of the 
arch in both feet, with complete loss of the arch, 
bilaterally.  The function was reported as minimally limited, 
and the veteran's gait was not compromised.  There was no 
evidence of any skin or vascular compromise.  X-rays 
indicated pes planus and pes valgus, bilaterally.

A VA podiatry treatment record dated in February 1997, 
reported that conservative treatment had not helped, and that 
the veteran stated that the hallux abducto valgus was 
affecting his job and daily function.  Pulses were palpable 
and neurologically intact.  The skin was supple without open 
lesions, edema, or erythema.  Pain was shown on range of 
motion of the metacarpophalangeal joint hallux, left greater 
than right.  Pain was also shown on the dorsal medial bump, 
left greater than right.  Upon weightbearing, the arches 
collapsed with increased pronation and decreased ankle jerk 
and dorsiflexion, bilaterally, right greater than the left.  
The assessment was bilateral hallux abducto valgus, left 
greater than the right, and pes planus deformity.  

In June 1997, examination revealed a dorsal medial bony 
prominence on the first left metatarsal head, with pain on 
range of motion and palpation.  Hypermobility of the left 
first metatarsal was not found.  On weightbearing, an 
increase of the subtalar joint was shown, bilaterally.  The 
diagnoses were left hallux abducto valgus, flexible pes 
planus deformity, and bilateral gastrosoleux equinus.  
Thereafter, the veteran underwent a left bunionectomy.  
Postoperatively, in July 1997, a well-healed scar on the 
dorsum aspect was shown.  Good alignment and range of motion 
was noted, as was normal postoperative edema.  

Service connection for fourth degree, bilateral pes planus 
with hammertoe deformities, was granted by a rating decision 
dated in June 1994, and a 10 percent evaluation was assigned 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  A rating action dated in March 1997, increased the 
disability rating to 30 percent.  This rating contemplates 
severe pes planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  Id.  A 50 percent rating, the 
maximum rating under Diagnostic Code 5276, is warranted for 
pronounced pes planus with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances warrants a 50 percent evaluation.  Upon review of 
the evidence, marked pronation, marked inward displacement, 
severe spasm of the tendo achilles, or extreme tenderness of 
the plantar surfaces of the feet have not been shown.  
Accordingly, a rating in excess of 30 percent for pes planus 
with hammertoe deformities, status post left bunionectomy is 
not warranted.  


ORDER

The claim of entitlement to an increased rating for pes 
planus with hammertoe deformities, status post left 
bunionectomy, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

